In an action to recover damages for personal injuries, defendants appeal from an order of the Supreme Court, Nassau County (Harwood, J.), dated June 26, 1984, which denied their motion to dismiss the complaint as barred by the Statute of Limitations.
Order reversed, on the law, without costs or disbursements, motion granted and complaint dismissed.
Plaintiff’s instant tort action against the Metropolitan Transportation Authority and the Long Island Railroad, a subsidiary corporation, was not commenced within, one year and 30 days of the accident and, therefore, is time barred (Public Authorities Law § 1276; Penner v National R. R. Passenger Corp., 98 AD2d 631; see also, Andersen v Long Is. R. R., 88 AD2d 328, affd 59 NY2d 657). Moreover, plaintiff failed to establish conduct on the part of defendants which would estop them from interposing the defense of the Statute of Limitations (Simon v Capital Dist. Transp. Auth., 95 AD2d 902; see also, Wenthen v Metropolitan Transp. Auth., 95 AD2d 852). Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur. [124 Misc 2d 980.]